DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Response filed on 04/01/2022.  
Claims 1-20 are pending in the case.  
Claims 1, 11 and 20 are independent claims.

Election/Restrictions
The newly submitted claims 21-40 [submitted on 04/01/2022] are directed to an invention that is distinct from the invention originally claimed for the following reasons:  

The scope of the invention of claims 21-40 (hereinafter “second invention”) do not overlap the scope of the invention of claims 1-20 (hereinafter “first invention”).
The first invention is directed to displaying, on a second terminal, a subset of a first set of shortcuts displayed on a first terminal based on receiving a first indication (see claim 1).  The first invention should be classified under G06F3/0482 (interaction with lists of selectable items).  The second invention is directed to displaying an operation entry on a second terminal based on starting a target application on a first terminal, wherein selection of the operation entry causes a display interface of the target application to be displayed on the second terminal (see claim 21).  The second invention should be classified under G06F3/04842 (selection of a displayed object)
Claim 1 recites “in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending first display data to the second terminal.”  Accordingly, the scope of claim 1 would exclude starting an application (as required by claim 21) as the first indication (as required in claim 1) since the shortcuts are continued to be presented on the first terminal when the display data to display the subset of shortcuts are sent to the second terminal.  

The inventions as claimed are not obvious variants.
As presented above, the first indication of the first invention teaches away from the starting of a target application in the second invention since the response to receiving the first indication causes the shortcuts to be continued to be displayed on the first terminal while starting a target application on the first terminal would cause the shortcuts to no longer be displayed.  Prior art used to reject the first indication of the first invention could not be used to reject the starting of the target application on the second invention.  Accordingly, the second invention is not an obvious variant of the first invention.

The inventions as claimed have a materially different design, mode of operation, function and effect.
The design of the first invention is directed towards providing to the second terminal a subset of shortcuts from the first terminal based on a mode corresponding to applications associated with the shortcuts (see claims 1 and 2) while the second invention is directed towards providing an operation entry on the second terminal that enables the user to cause a display interface of a target application running on the first terminal to be displayed on the second terminal (materially different design.).  
In the first invention the user can select one of the subset of shortcuts to run an application on the second terminal, regardless of whether the application is first started in the first terminal (see claims 1 and 3), while in the second invention the user can select the operation entry to cause an interface of a target application to be displayed on the second terminal only when the target application is already running on the first terminal (materially different mode of operation).
The first invention enables quick access on a second terminal to a subset of shortcuts of a first terminal based on a mode associated with the first terminal, while the second invention enables quick access on a second terminal to a target application that is currently running on a first terminal (materially different effect).

	Accordingly, since the inventions are directed to different classifications, do not overlap in scope, are not obvious variants of each other and have a materially different design, mode of operation and effect, the search strategy for the first invention would not overlap with the search strategy of the second invention.  Accordingly, a serious burden would be placed on Examiner if the claims for the second invention were entered.
Applicant has received an action on the merits for the first invention, this invention [Claims 1-20 submitted on 09/29/2021] has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-40 [submitted on 04/01/2022] are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,073,983 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a broader version of the claims in the cited patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2010/0259464 A1, published 10/14/2020, hereinafter “Chang”) in view of Ananthakrishnan (US 2012/0278727 A1, published 11/01/2012, hereinafter “Ananthakrishnan”).

Independent Claim 1:
	Chang discloses a method comprising:
presenting a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
establishing a coupling to a second terminal (Chang: ¶ [0013].);
receiving a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a method wherein the M shortcuts correspond to a portion of the set of applications.
However, Ananthakrishnan teaches a method wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on one device is displayed on the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.
One would have been motivated to make such a combination in order to provide more flexibility on which icons are shared with the second terminal (Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).

Claim 2:
The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan further teaches a method wherein the first indication indicates a first mode which corresponds to the portion of the set of applications (When the device is set to embed the screen of one device onto the other device (first mode), a portion of the icons are displayed, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].  Since the mode effects which icons are shared with the other device, Examiner considers the mode to correspond to the applications associated with the icons.).

Claim 3:
	The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan further teaches a method further comprising: 
receiving a second indication that a first shortcut is triggered in the second display interface, wherein the first shortcut is one of the M shortcuts and corresponds to a first application (Chang: ¶ [0393]-[0394]; The user can drag and drop the application icon (trigger) in order to transfer operation to the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0015], [0073].); and 
sending, in response to the second indication, second display data to the second terminal, wherein the second display data instructs the second terminal to display a first interface of the first application, and wherein the first interface is displayed when the first application is running on the second terminal (Chang: ¶ [0393]-[0396]; The application can be running on the second device, Ananthakrishnan: ¶ [0015], [0025], [0026], [0077], [0093].).

Claim 4:
	The rejection of claim 1 is incorporated. Chang in view of Ananthakrishnan further teaches a method comprising:
obtaining a first gesture from a user on a first shortcut displayed on the first display interface (The user can perform a drag and drop gesture on a first icon displayed on the first terminal, Ananthakrishnan: Figs. 1 and 2, ¶ [0077].); and 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first shortcut in the second display interface (Ananthakrishnan: Figs. 1 and 2, ¶ [0077].).

Independent Claim 11:
	Chang discloses a terminal comprising:
a display (Chang: Fig. 2.);
a communication interface coupled to the display and configured to couple to a second terminal (Chang: Figs. 2 and 3, ¶ [0014].); and 
a processor coupled to the display and the communication interface and configured to (Chang: Fig. 2.):
present a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
control the communication interface to couple the terminal to the second terminal (Chang: ¶ [0014].);
 receive a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a terminal wherein the M shortcuts correspond to a portion of the set of applications.
However, Ananthakrishnan teaches a terminal wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on one device is displayed on the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.
One would have been motivated to make such a combination in order to provide more flexibility on which icons are shared with the second terminal (Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).

Claim 12:
The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan further teaches a terminal wherein the first indication indicates a first mode which corresponds to the portion of the set of applications (When the device is set to embed the screen of one device onto the other device (first mode), a portion of the icons are displayed, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].  Since the mode effects which icons are shared with the other device, Examiner considers the mode to correspond to the applications associated with the icons.).

Claim 13:
	The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan further teaches a terminal wherein the processor is further configured to: 
receive a second indication that a first shortcut is triggered in the second display interface, wherein the first shortcut is one of the M shortcuts and corresponds to a first application (Chang: ¶ [0393]-[0394]; The user can drag and drop the application icon (trigger) in order to transfer operation to the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0015], [0073].); and 
control, in response to the second indication, the communication interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display a first interface of the first application, and wherein the first interface is displayed when the first application is running (Chang: ¶ [0393]-[0396]; The application can be running on the second device, Ananthakrishnan: ¶ [0015], [0025], [0026], [0077], [0093].).

Claim 14:
	The rejection of claim 11 is incorporated. Chang in view of Ananthakrishnan further teaches a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture from a user on a first shortcut displayed on the first display interface, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first shortcut in the second display interface (The user can perform a drag and drop gesture on a first icon displayed on the first terminal, Ananthakrishnan: Figs. 1 and 2, ¶ [0077].).

Independent Claim 20:
	Chang discloses a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause the first terminal to (Chang: ¶ [0120].):
present a first display interface comprising a plurality of shortcuts on a display screen of the first terminal, wherein the shortcuts correspond to a set of applications installed on the first terminal (Examiner considers the display interface rendered on the 1st terminal to be the first display interface.  It is clear that the image file icon (shortcut) corresponds to the image viewer application and the document file icon (shortcut) corresponds to the word processor application, Chang: Fig. 28, ¶ [0013], [0106]-[0107], [0390]-[0396].); 
establish a coupling to a second terminal (Chang: ¶ [0013].);
receive a first indication (The system can receive an indication that communication is connected between the first and second terminals, Chang: ¶ [0194]); and 
in response to the first indication, continuing to present the first display interface comprising the shortcuts on the display screen of the first terminal and sending the first display data to the second terminal, wherein the first display data instructs the second terminal to display M shortcuts in a second display interface of the second terminal, wherein M > zero, and wherein the first display data indicates the M shortcuts (In response to the communication being connected, the first terminal shares screen content with the second terminal, Chang: ¶ [0013], [0131], [0194], [0390]-[0396].).
Chang does not appear to expressly teach a medium wherein the M shortcuts correspond to a portion of the set of applications.
However, Ananthakrishnan teaches a medium wherein the M shortcuts correspond to a portion of the set of applications (A portion of the icons displayed on one device is displayed on the other device, Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Chang wherein the M shortcuts correspond to a portion of the set of applications, as taught by Ananthakrishnan.
One would have been motivated to make such a combination in order to provide more flexibility on which icons are shared with the second terminal (Ananthakrishnan: Figs. 1 and 2, ¶ [0020]-[0021], [0063], [0073].).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan and further in view of Khoury et al. (US 2016/0343350 A1, published 11/24/2016, hereinafter “Khoury”).

Claims 5 and 15:
	The rejection of claims 4 and 14 are incorporated. Chang in view of Ananthakrishnan does not appear to expressly teaches a terminal and method further comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut.
However, Khoury teaches a terminal and method comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut (Khoury: Figs. 5 and 6, ¶ [0026]-[0031].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal and method of Chang in view of Ananthakrishnan to comprising displaying a multitask window in the first display interface, wherein the multitask window comprises the first shortcut, and wherein the second display data comprises a first interface of a first application corresponding to the first shortcut, as taught by Khoury.
One would have been motivated to make such a combination in order to improve the user’s experience by providing the user with greater control over where an application is to be rendered (Khoury: Figs. 5 and 6, ¶ [0026]-[0031].).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan, further in view of Khoury and further in view of Kim et al. (US 2015/0020013 A1, published 01/15/2015).

Claims 6 and 16:
The rejection of claims 5 and 15 are incorporated.  Chang in view of Ananthakrishnan and further in view of Khoury does not appear to expressly teach a terminal and method wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut.
However, Kim teaches a terminal and method wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut (Kim: ¶ [0033].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal and method of Chang in view of Ananthakrishnan and further in view of Khoury wherein the first gesture is a tapping gesture on a first shortcut button on the first shortcut, as taught by Kim.
One would have been motivated to make such a combination in order to provide a quicker gesture for select an app to execute on a second terminal (Kim: ¶ [0033].).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan, further in view of Khoury and further in view of Gorbatov et al. (US 2013/0318370 A1, published 11/28/2013, hereinafter “Gorbatov”).

Claims 7 and 17:
	The rejection of claims 4 and 14 are incorporated.  Chang in view of Ananthakrishnan and further in view of Khoury does not appear to expressly teach a terminal and method wherein after obtaining the first gesture, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support displaying of the first interface in the first display interface; and 
However, Gorbatov teaches a terminal and method wherein after running a first application, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal (Gorbatov: Fig. 4, ¶ [0027]-[0030].); 
identifying that the device running status does not support running the first application (Gorbatov: ¶ [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the terminal and method of Chang in view of Ananthakrishnan and further in view of Khoury wherein after running a first application, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support running the first application, as taught by Gorbatov.
One would have been motivated to make such a combination in order to improve the power management techniques for the system configured for multiple devices (Gorbatov: ¶ [0005]).
In implementing the power management feature of Gorbatov into the invention of Chang in view of Ananthakrishnan and further in view of Khoury, the running of the first application (as taught by Gorbatov) would comprise displaying of the first interface since the running applications in the invention of Chang in view of Ananthakrishnan and further in view of Khoury comprises displaying interfaces.  Accordingly, in combination, Chang in view of Ananthakrishnan, further in view of Khoury and further in view of Gorbatov teaches a method wherein after obtaining the first gesture, the display method further comprises: 
obtaining a device running status of the first terminal, wherein the device running status comprises at least one of a battery level, network quality, a memory size, or central processing unit (CPU) usage of the first terminal; 
identifying that the device running status does not support displaying of the first interface in the first display interface; and 
sending the third display data to the second terminal.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Ananthakrishnan and further in view of Martin et al. (US 2014/0136986 A1, published 05/15/2014, hereinafter “Martin”).

Claim 8:
	The rejection of claim 1 is incorporated.  Chang in view of Ananthakrishnan does not appear to expressly teach a method further comprising:
identifying that a first application is running in a foreground of the first terminal; 
obtaining a first gesture on a first interface of the first application displayed in the first display interface; 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application; and 
ceasing to display the first interface in the first display interface.
However, Martin teaches a method comprising:
identifying that a first application is running in a foreground of the first terminal (Martin: Fig. 6a, ¶ [0084]-[0088].); 
obtaining a first gesture on a first interface of the first application displayed in the first display interface (Martin: Fig. 6c, [0091].); 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application (Martin: Figs. 6c and 6d, [0091]-[0093].); and 
ceasing to display the first interface in the first display interface (Martin: Figs. 6c and 6d, [0091]-[0093].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang in view of Ananthakrishnan to comprise:
identifying that a first application is running in a foreground of the first terminal; 
obtaining a first gesture on a first interface of the first application displayed in the first display interface; 
sending, in response to the first gesture, second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application; and 
ceasing to display the first interface in the first display interface, as taught by Martin.
One would have been motivated to make such a combination in order to provide the user with a more effective and efficient means for transferring an application from the first device to the second device (Martin: Figs. 6a-6d, [0088]-[0093].).

Claims 9 and 19:
The rejection of claims 8 and 18 are incorporated.  Chang in view of Ananthakrishnan and further in view of Martin further teaches a terminal method wherein the second display data indicates the first interface is displayed when the first application is running (Martin: Figs. 6a-6d, [0091]-[0093].).

Claim 10:
	The rejection of claim 9 is incorporated.  Chang in view of Ananthakrishnan and further in view of Martin further teaches a method wherein: 
when the first application is a video type application, first video playback progress displayed in the first display interface is the same as second video playback progress displayed in the second display interface (The running application can comprise video playback, Martin: ¶ [0081], [0088].  The application data displayed in the second terminal is synchronized with the application data displayed in the first terminal, Martin: ¶ [0093].); 
when the first application is an instant messaging type application, a first chat record in a first chat window in the first display interface is the same as a second chat record in a second chat window in the second display interface (The running application can comprise, Martin: ¶ [0081], [0088].  The application data displayed in the second terminal is synchronized with the application data displayed in the first terminal, Martin: ¶ [0093].); and 
when the first application is a game type application, a first game system interface displayed in the first display interface is the same as a second game system interface displayed in the second display interface (The running application can comprise a game, Martin: ¶ [0081], [0088].  The application data displayed in the second terminal is synchronized with the application data displayed in the first terminal, Martin: ¶ [0093].).

Claim 18:
	The rejection of claim 11 is incorporated.  Chang in view of Ananthakrishnan does not appear to expressly teach a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface.
However, Martin teaches a terminal further comprising an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface (Martin: Fig. 6a, 6c, 6d, ¶ [0084]-[0088], [0091]-[0093].). 
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Chang in view of Ananthakrishnan to comprise an input device coupled to the processor and configured to obtain a first gesture on a first interface of a first application displayed in the first display interface when the first application is running in a foreground of the terminal, wherein the processor is further configured to control, in response to the first gesture, the communications interface to send second display data to the second terminal, wherein the second display data instructs the second terminal to display content correlated with the first application, and wherein the display is further configured to cease to display the first interface in the first display interface, as taught by Martin.
One would have been motivated to make such a combination in order to provide the user with a more effective and efficient means for transferring an application from the first device to the second device (Martin: Figs. 6a-6d, [0088]-[0093].).

Response to Arguments
	Applicants arguments regarding the readability of claims 21-40 on the elected species have been fully considered but are not persuasive.
	Applicant argues that the target application of claim 21 is similar to the first application in claim 3 and the sending first data and second data of claim 21 is similar to sending first data and second data of claim 3 (see Remarks: page 3).  Examiner respectfully disagrees.
	The first application (as recited in claim 3) is displayed on the second terminal when the first application is running on the second terminal in response to a selection of one of the subset of shortcuts, regardless of whether or not the first application is running on the first terminal, while the interface for the target application (as recited in claim 21) is only displayed on the second terminal after the user selects the operation entry which is only displayed when the target application is already running on the first terminal.  Accordingly, these features are distinct.
	Therefore, Examiner respectfully reasserts that the invention of claims 21-40 is not readable on elected species of claims 1-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175